BOWMAN, Circuit Judge,
dissenting.
Based upon the totality of circumstances, the Regional Director concluded there was reasonable cause to believe that the Union was engaged in recognitional picketing. Quite predictably, the testimony of the witnesses for the Union and the witnesses for the employer are in direct conflict. The other evidence in the case is inconclusive on the question of the Union’s motive.
Picketing is inherently coercive and disruptive. The detrimental effect of the picketing on the employer’s operations, and on the job security of its employees, is the same no matter what a union’s true motive may be. But determining motive in such a case is a slippery matter.
We generally give great deference to administrative determinations of the kind made here by the Regional Director, and I believe that the district court should have done so in this case.
When ‘reasonable cause to believe’ turns on disputed issues of fact, the Regional Director may assume these in favor of the charge and the district court should sustain him if his choice is within the range of rationality. If differing inferences may fairly be drawn from the facts he has found, he may choose the one more favorable to the charging party, and this too should be upheld.
Danielson v. Joint Board of Coat, Suit and Allied Garment Workers’ Union, I.L.G.W.U., 494 F.2d 1230, 1245 (2d Cir.1974); see also Wilson v. Milk Drivers and Dairy Employees Union, Local 471, 491 F.2d 200, 206 (8th Cir.1974).
For the reasons briefly stated above, I would reverse and would direct the district court to grant the preliminary injunction.
ORDER
The petition for rehearing and suggestion for rehearing en banc is denied. In denying the petition, the Court emphasizes that it continues to adhere to Dawidoff v. Minneapolis Building and Construction Trades Council, 550 F.2d 407 (8th Cir.1977), and Wilson v. Milk Drivers and Dairy Employees Union, Local 471, 491 F.2d 200 (8th Cir.1974). The panel in the instant case simply held that under the facts presented the district court did not err in holding that there was not sufficient evidence from which the Board could make a reasonable cause determination.
Judges DONALD R. ROSS, THEODORE McMILLIAN, GEORGE G. FAGG and PASCO M. BOWMAN II, would grant the petition.